McINNIS, Judge ad hoc.
The issues in this case are identical with those in No. 7775, McGee v. Finley, 59 So.2d 242, with the exception that the title to the land involves Southeast Quarter of Northeast Quarter of Section 10, Township 20 North, Range 1 East, Union Parish, Louisiana.
For the reasons assigned in No. 7775, the judgment appealed from sustaining the exception of no cause and no right of action is reversed and the case is remanded, with leave to amend, for further proceedings according to law and consistent with the views herein expressed.
Defendants-appellees to pay the costs of this appeal. All other costs to await the final determination of this suit.
KENNON, J., not participating.